  Case 2:21-cv-00399-JS Document 6 Filed 02/08/21 Page 1 of 4 PageID #: 16



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
NICOLE ANN RESUA,

                      Plaintiff,
                                               ORDER
          -against-                            21-CV-0399(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Jonathan R. Klee, Esq.
                    Klee, Woolf, Goldman & Filipi, LLP
                    350 Willis Avenue
                    Mineola, New York 11501

For Defendant:        No appearance.

SEYBERT, District Judge:

          On     January   25,   2021,   plaintiff     Nicole   Ann    Resua

(“Plaintiff”) filed a Complaint against the Commissioner of Social

Security seeking review of the decision of the Administrative Law

Judge pursuant to Section 205(g) of the Social Security Act, as

amended, 42 U.S.C. § 405(g), together with an application to

proceed in forma pauperis (“IFP”).        (Compl., ECF No. 1; Mot., ECF

No. 3.)   For the reasons that follow, the application to proceed

in forma pauperis is DENIED and Plaintiff is ORDERED to remit the

$402.00 filing fee within thirty (30) days from the date of this

Order.

          To qualify for in forma pauperis status, the Supreme

Court has long held that “an affidavit is sufficient which states
  Case 2:21-cv-00399-JS Document 6 Filed 02/08/21 Page 2 of 4 PageID #: 17



that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide

himself and dependents with the necessities of life.”             Adkins v.

E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal

quotation marks omitted).      The purpose of the statute permitting

litigants to proceed in forma pauperis is to ensure that indigent

persons have equal access to the judicial system.             Davis v. NYC

Dep’t of Educ., No. 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y.

Aug. 27, 2010) (citing Gregory v. NYC Health & Hosps. Corp., No.

07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17, 2007)).            The

determination of whether an applicant qualifies for in forma

pauperis status is within the discretion of the district court.

Pinede v. NYC Dep’t of Env’t Prot., No. 12-CV-6344, 2013 WL

1410380, at *2 (E.D.N.Y. Apr. 8, 2013) (collecting cases).               The

Court may dismiss a case brought by a plaintiff requesting to

proceed in forma pauperis if the “allegation of poverty is untrue.”

28 U.S.C. § 1915(e)(2)(A).

           On the IFP application, Plaintiff reports that she is

unemployed and has received weekly unemployment insurance payments

in the amount of $182.00 from the Spring of 2020 to the present in

addition   to   “pandemic   enhancement”     payments   totaling    $5,400.

(Mot. ¶¶ 2-3.)      Plaintiff also reports as income her 2019 tax

refund in the sum of $683.00 and a stimulus payment of $1,200.

                                     2
  Case 2:21-cv-00399-JS Document 6 Filed 02/08/21 Page 3 of 4 PageID #: 18



(Id. ¶ 3.)    According to Plaintiff, she has $3,711.74 in cash and

in her checking and savings account.        (Id. ¶ 4.)     Plaintiff wrote

“N/A” in response to the question that asks for any items owned of

value and the only regular monthly living expenses reported are

for her phone ($90 per month) and deferred student loan payments.

(Id. ¶¶ 5-6.)     Plaintiff reports no regular monthly expenses for

items such as housing, transportation, and utilities; however, she

reports that she contributes approximately $350.00 a month to

support her mother and father.       (Id. ¶ 7.)

             Given Plaintiff’s responses, she has not demonstrated

that she cannot afford the $402.00 filing fee.           Accordingly, the

Court DENIES Plaintiff’s application to proceed in forma pauperis.

Wrenn v. Benson, 490 U.S. 89, 90 n.4 (1989) (per curiam) (denying

leave to proceed in forma pauperis based on review of information

contained in the supporting affidavit of indigency); Grimes v.

Sil, No. 19-CV-1066, 2019 WL 981639, *1 (E.D.N.Y. Feb. 27, 2019)

(denying in forma pauperis status where application reflected

plaintiff had “sufficient resources to pay the $400.00 filing fee,”

including     $3,500.00    in   a   checking     or   savings     account).

Plaintiff’s declaration establishes that she can pay the $402.00

filing fee and still provide herself and her dependents with the

necessities of life.      Adkins, 335 U.S. at 339.

             Plaintiff is directed to remit the $402.00 filing fee


                                     3
  Case 2:21-cv-00399-JS Document 6 Filed 02/08/21 Page 4 of 4 PageID #: 19



within thirty (30) days from the date of this Order.              Plaintiff

is cautioned that failure to timely comply with this Order will

lead to the dismissal of the Complaint without prejudice and entry

of a judgment.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).



                                         SO ORDERED.



                                         /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated:   February 8 , 2021
         Central Islip, New York




                                     4
